DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 28 July 2022 has been fully considered by the examiner. A signed copy is attached.
Claims 1-20 are pending. 
Claims 1-20 are rejected, grounds follow.

Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0025] and [0093]  describe a computer readable media as comprising a processor, which is contrary to the ordinary meaning of these terms. There is no special definition in the specification, accordingly the specification is objected to for use of terminology contrary to the accepted meaning of the terminology in the art without a special definition.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claim 8, the Claim recites the limitation “wherein the first device configures the one or more unconfigured devices simultaneously and/or iteratively over the short-range network”, however it would not be clear to one of ordinary skill how a configuration of multiple devices could be performed both simultaneously (e.g. in parallel) and iteratively (e.g. in sequence). And examiner is unable to find a special definition for either term in the specification which would clear up this apparent contradiction. Accordingly the claim is indefinite.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The claim recites a computer-readable media comprising a processor, but one of ordinary skill in the art would find this contrary to the plain meanings of the terms media and processor, as a processor is not “computer readable” but instead a computation device per se. The term is indefinite because the specification does not clearly redefine the terms. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to at least an embodiment that embraces transitory forms of signal transmission. (see in re Nuijten, 500 F.3d 1346, 1357; 84 USPQ2d 1495, 1503 (Fed. Cir. 2007)). Claims are directed to "a computer readable medium comprising…” which applicant has provided a description of in paragraph [0096] explicitly including transitory media such as carrier waves. This description does not rise to the level of a special definition, and accordingly the limitation has been accorded its plain meaning. A person having ordinary skill in the art at the time the invention was filed would have understood this claim limitation, in light of the specification, as embracing transitory signal media, such as carrier waves. (see Ex Parte Mewherter, Appeal 2012-007692, Patent Trial and Appeal Board, 2012, page 14: “while the recitation “non-transitory” is a viable option for overcoming the presumption that those media encompass signals or carrier waves, merely indicating that such media are “physical” or tangible” will not overcome such presumption”). A claim that covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter, and accordingly is rejected under 35 U.S.C. 101. (See MPEP 2106.03.II).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8,10-14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deixler et al., US Pg-Pub 2018/0248760.

Regarding Claim 1, Deixler discloses:
A method comprising: establishing a connection by a mobile device (see fig. 1, [0108] “commissioning tool 6 … application running on a user terminal such as a smart phone” see also [0104]) with a first device (luminaire 4, see fig. 3, and [0099]-[0106]) over a short- range network; (see [0011] “In general the wireless network can be based on any suitable wireless networking protocol such as ZigBee, Wi-Fi, Bluetooth, 802.15.4 or Thread.”)
enabling the first device to determine one or more unconfigured devices (see [0013] “unconnected (new) component”) by broadcasting a discover message by the first device over the short-range network; ([0013] “one of the existing components discovers that one of its neighbours[sic] is missing (by attempting to communicate with it), then broadcasts this fact in a message that is detectable by the unconnected (new) component.”)
and enabling the first device to configure the one or more unconfigured devices over the short-range network in response to determination of the one or more unconfigured devices.   ([0115] “Further, the controller 26 of the master lamp 12a performs one or more commissioning operations on behalf of itself and its slaves 12b-12d as a group.” see also [0132] “the master TLED 12a temporarily goes back to the old network (the network it created with its slaves 12b-d) and uses this to transmit to its slave TLEDs 12b-d the parameters of the new network (the network being created by the commissioning tool 6). The slave TLED tubes 12b-d then switch to the new network, and the master TLED tube 12a also goes back to the new network of the commissioning tool 6.”)


Regarding Claim 3, Deixler discloses all of the limitations of parent claim 1,
Deixler further discloses:
wherein the short-range network is a Wi-Fi network.  (see [0011] “In general the wireless network can be based on any suitable wireless networking protocol such as ZigBee, Wi-Fi, Bluetooth, 802.15.4 or Thread.”)

Regarding Claim 4, Deixler discloses all of the limitations of parent claim 1,
Deixler further discloses:
wherein the first device transmits an encrypted configuration information to the one or more unconfigured devices for configuring the one or more unconfigured devices, wherein the one or more unconfigured devices decrypt the encrypted configuration information. ([0186] “One particular embodiment for network joining is that the existing TLEDs open up the network using global secret to encrypted message with network key; this message is sent from still-alive TLED to the replacement TLED, so that replacement TLED can join the network”) 

Regarding Claim 5, Deixler discloses all of the limitations of parent claim 1,
Deixler further discloses:
changing from an unconfigured status to a configured status (e.g. master or slave) of the one or more unconfigured devices after configuring the one or more unconfigured devices. ([0114] “the controller 26 on each of the lamps 12 is configured to obey a distributed master-slave protocol whereby it determines in a distributed fashion (without involving coordination by a centralized controller) whether it is itself to become a master or a slave for the purpose of the commissioning.”)

Regarding Claim 6, Deixler discloses all of the limitations of parent claim 5, 
Deixler further discloses:
enabling the first device to transmit a blink command to one or more configured devices ([0064] “the first lamp may be configured, in response, to cause one or more of the first and second lamps to produce a visual indication to the user of the commissioning tool, indicating a grouping of the first and second lamps collectively (e.g. only the first lamp blinks, or the first lamp causes the first and second lamps to blink together)…” to locate or identify the configured devices.   “…This enables a user to confirm that the luminaire or group of lamps being commissioned is indeed the luminaire or group the user intended, and to confirm a physical location of the group of lamps being commissioned.”)

Regarding Claim 8, Deixler discloses all of the limitations in parent claim 1,
Deixler further discloses:
wherein the first device configures the one or more unconfigured devices simultaneously and/or iteratively over the short-range network.  (see e.g. [0120] “The master TLED 12a notices one or more TLEDs 12b-d have joined its network. This network is used by the master 12a to obtain unique numbers (e.g. 6-digit remote reset codes) from its slaves 12b-d, wherein these are used later on during the commissioning process to pull the slave TLEDs 12b-d into the ZigBee network set up by the installer remote (commissioning tool) 6.” i.e. disclosing simultaneous and/or iterative configuration of each of the slaves.)

 Regarding Claim 10, Deixler discloses all of the limitations of parent claim 1,
Deixler further discloses:
wherein the first device determines the one or more unconfigured devices when the first device receives an identity message ([0060] “(e.g. ZigBee beacon) emitted by each of one or more of said plurality of lamps.. (e.g. an identifier such as its address);”)   from the one or more unconfigured devices. ([0043] “the first lamp may comprise a wireless interface (e.g. ZigBee, Wi-Fi or Bluetooth) for receiving a respective beacon from each of a plurality of other lamps”; beacons are used to identify lamps awaiting commissioning, see [0110])

Regarding Claim 11, Deixler discloses all of the limitations of parent claim 1,
Deixler further discloses:
wherein the first device reconfigures and/or unconfigures one or more configured devices. ([0133] “the commissioning tool 6 instructs the master TLED 12a to send a “remote reset” to its slave TLEDs 12b-d. The master TLED 12a temporarily goes back to the old network and transmits a “remote reset” to its slave TLEDs 12b-d, causing the slave TLEDs 12b-d to become FN again. The master TLED tube 12a then goes back to the network of the commissioning tool 6. The commissioning tool 6 searches for new devices and finds the three slave TLEDs 12b-d.” nb. FN is Factory New, see e.g. [0055]).

Regarding Claim 12, Deixler discloses:
A method comprising: connecting a first device (luminaire 4, see fig. 3, and [0099]-[0106]) to a mobile device (see fig. 1, [0108] “commissioning tool 6 … application running on a user terminal such as a smart phone” see also [0104]) over a short-range network;  (see [0011] “In general the wireless network can be based on any suitable wireless networking protocol such as ZigBee, Wi-Fi, Bluetooth, 802.15.4 or Thread.”)
determining one or more unconfigured devices (see [0013] “unconnected (new) component”) by broadcasting a discover message by the first device over the short-range network; ([0013] “one of the existing components discovers that one of its neighbours is missing (by attempting to communicate with it), then broadcasts this fact in a message that is detectable by the unconnected (new) component.”)
receiving an identity message ([0060] “(e.g. ZigBee beacon) emitted by each of one or more of said plurality of lamps.. (e.g. an identifier such as its address);”)   from the one or more unconfigured devices in response to the discover message; ([0043] “the first lamp may comprise a wireless interface (e.g. ZigBee, Wi-Fi or Bluetooth) for receiving a respective beacon from each of a plurality of other lamps”; beacons are used to identify lamps awaiting commissioning, see [0110])
and configuring the one or more unconfigured devices over the short-range network in response to receiving the identity message.  ([0115] “Further, the controller 26 of the master lamp 12a performs one or more commissioning operations on behalf of itself and its slaves 12b-12d as a group.” see also [0132] “the master TLED 12a temporarily goes back to the old network (the network it created with its slaves 12b-d) and uses this to transmit to its slave TLEDs 12b-d the parameters of the new network (the network being created by the commissioning tool 6). The slave TLED tubes 12b-d then switch to the new network, and the master TLED tube 12a also goes back to the new network of the commissioning tool 6.”)


Regarding Claim 13, Deixler discloses all of the limitations of parent claim 12,
Deixler further discloses:
receiving an acknowledgment message after configuring the one or more unconfigured devices.  (e.g. state announcement messages: see [0124] e.g. “If a TLED 12 has already performed the auto-grouping, it adjusts the contents of its announcement message accordingly. After commissioning is complete, sending the announcement messages may be continued for use cases such as replacing one of the TLEDs (discussed in more detail later).”

Regarding Claim 14, Deixler discloses:
A system comprising: a mobile device (see fig. 1, [0108] “commissioning tool 6 … application running on a user terminal such as a smart phone” see also [0104]) configured to establish a connection with a first device (luminaire 4, see fig. 3, and [0099]-[0106]) over a short-range network; (see [0011] “In general the wireless network can be based on any suitable wireless networking protocol such as ZigBee, Wi-Fi, Bluetooth, 802.15.4 or Thread.”)
and the first device configured to: determine one or more unconfigured devices  (see [0013] “unconnected (new) component”) by broadcasting a discover message over the short-range network; ([0013] “one of the existing components discovers that one of its neighbours is missing (by attempting to communicate with it), then broadcasts this fact in a message that is detectable by the unconnected (new) component.”)
receive an identity message ([0060] “(e.g. ZigBee beacon) emitted by each of one or more of said plurality of lamps.. (e.g. an identifier such as its address);”)   from the one or more unconfigured devices in response to the discover message; ([0043] “the first lamp may comprise a wireless interface (e.g. ZigBee, Wi-Fi or Bluetooth) for receiving a respective beacon from each of a plurality of other lamps”; beacons are used to identify lamps awaiting commissioning, see [0110])
and configure the one or more unconfigured devices in response to receiving the identity message.  ([0115] “Further, the controller 26 of the master lamp 12a performs one or more commissioning operations on behalf of itself and its slaves 12b-12d as a group.” see also [0132] “the master TLED 12a temporarily goes back to the old network (the network it created with its slaves 12b-d) and uses this to transmit to its slave TLEDs 12b-d the parameters of the new network (the network being created by the commissioning tool 6). The slave TLED tubes 12b-d then switch to the new network, and the master TLED tube 12a also goes back to the new network of the commissioning tool 6.”)

Regarding Claim 16, Deixler discloses all of the limitations of parent claim 14,
Deixler further discloses:
wherein the mobile device enables the first device to reconfigure and/or unconfigure one or more configured devices.  ([0133] “the commissioning tool 6 instructs the master TLED 12a to send a “remote reset” to its slave TLEDs 12b-d. The master TLED 12a temporarily goes back to the old network and transmits a “remote reset” to its slave TLEDs 12b-d, causing the slave TLEDs 12b-d to become FN again. The master TLED tube 12a then goes back to the network of the commissioning tool 6. The commissioning tool 6 searches for new devices and finds the three slave TLEDs 12b-d.” nb. FN is Factory New, see e.g. [0055]).


Regarding Claim 17, Deixler discloses all of the limitations of parent claim 14,
Deixler further discloses:
wherein the first device transmits an encrypted configuration information to the one or more unconfigured devices for configuring the one or more unconfigured devices, wherein the one or more unconfigured devices decrypt the encrypted configuration information.  ([0186] “One particular embodiment for network joining is that the existing TLEDs open up the network using global secret to encrypted message with network key; this message is sent from still-alive TLED to the replacement TLED, so that replacement TLED can join the network”) 

Regarding Claim 18, Deixler discloses all of the limitations of parent claim 14,
Deixler further discloses:
wherein the first device is configured to change from an unconfigured status to a configured status (e.g. master or slave) of the one or more unconfigured devices after configuring the one or more unconfigured devices.  ([0114] “the controller 26 on each of the lamps 12 is configured to obey a distributed master-slave protocol whereby it determines in a distributed fashion (without involving coordination by a centralized controller) whether it is itself to become a master or a slave for the purpose of the commissioning.”)

 Regarding Claim 20, Deixler discloses:
A computer readable medium comprising one or more processors and a memory coupled to the one or more processors, the memory storing instructions executed by the one or more processors, the one or more processors configured to: 
connect a first device (luminaire 4, see fig. 3, and [0099]-[0106]) to a mobile device (see fig. 1, [0108] “commissioning tool 6 … application running on a user terminal such as a smart phone” see also [0104]) over a short-range network;  (see [0011] “In general the wireless network can be based on any suitable wireless networking protocol such as ZigBee, Wi-Fi, Bluetooth, 802.15.4 or Thread.”)
determine one or more unconfigured devices(see [0013] “unconnected (new) component”) by broadcasting a discover message by the first device over the short-range network; ([0013] “one of the existing components discovers that one of its neighbours is missing (by attempting to communicate with it), then broadcasts this fact in a message that is detectable by the unconnected (new) component.”) 
receive an identity message ([0060] “(e.g. ZigBee beacon) emitted by each of one or more of said plurality of lamps.. (e.g. an identifier such as its address);”)   from the one or more unconfigured devices in response to the discover message; ([0043] “the first lamp may comprise a wireless interface (e.g. ZigBee, Wi-Fi or Bluetooth) for receiving a respective beacon from each of a plurality of other lamps”; beacons are used to identify lamps awaiting commissioning, see [0110])
and configure the one or more unconfigured devices over the short-range network in response to receiving the identity message. ([0115] “Further, the controller 26 of the master lamp 12a performs one or more commissioning operations on behalf of itself and its slaves 12b-12d as a group.” see also [0132] “the master TLED 12a temporarily goes back to the old network (the network it created with its slaves 12b-d) and uses this to transmit to its slave TLEDs 12b-d the parameters of the new network (the network being created by the commissioning tool 6). The slave TLED tubes 12b-d then switch to the new network, and the master TLED tube 12a also goes back to the new network of the commissioning tool 6.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deixler in view of Well-Known Practice as exemplified by Wikipedia article “Data Link Layer” (Aug 2020).

Regarding Claim 2, Deixler teaches all of the limitations of parent claim 1,
Deixler further teaches:
communicating with the first device and the one or more unconfigured devices with different broadcast and/or unicast commands over the short-range network, (see e.g. [0030] “The commissioning tool then broadcasts a commissioning request comprising an identifier of the selected luminaire”)
Deixler does not clearly articulate:
wherein the broadcast and/or unicast commands are transmitted over a data frame to configure the one or more unconfigured devices.  

However, the use of a data link layer in a 7-layer OSI model to transmit data frame network packets via a data-link layer is Well-Known Practice as exemplified by Wikipedia “Data Link Layer” (August 2020)  (Page 1 “The data link layer, or layer 2, is the second layer of the seven-layer OSI model of computer networking. This layer is the protocol layer that transfers data between nodes on a network segment across the physical layer” “The data link layer is concerned with local delivery of frames between nodes on the same level of the network.”) and accordingly the application of such to a standard protocol network such as ZigBee, Wi-Fi, or Bluetooth would be the application of a known technique for its intended purpose; and is accordingly obvious (see MPEP 2143.I)

Regarding Claim 9, Deixler teaches all of the limitations of parent claim 1,
Deixler does not clearly articulate:
wherein the configuration of the first device by the mobile device and the configuration of the one or more unconfigured devices by the first device is performed at a data link layer.

However, the use of a data link layer in a 7-layer OSI model to transmit data frame network packets via a data-link layer is Well-Known Practice as exemplified by Wikipedia “Data Link Layer” (August 2020)  (Page 1 “The data link layer, or layer 2, is the second layer of the seven-layer OSI model of computer networking. This layer is the protocol layer that transfers data between nodes on a network segment across the physical layer” “The data link layer is concerned with local delivery of frames between nodes on the same level of the network.”) and accordingly the application of such to a standard protocol network such as ZigBee, Wi-Fi, or Bluetooth would be the application of a known technique for its intended purpose; and is accordingly obvious (see MPEP 2143.I)



Regarding Claim 15, Deixler teaches all of the limitations of parent claim 14,
Deixler further teaches:
wherein the mobile device communicates with the first device and the one or more unconfigured devices with different broadcast and/or unicast commands over the short-range network, (see e.g. [0030] “The commissioning tool then broadcasts a commissioning request comprising an identifier of the selected luminaire”)
Deixler does not clearly articulate:
wherein the broadcast and/or unicast commands are transmitted over a data frame to configure the one or more unconfigured devices.

However, the use of a data link layer in a 7-layer OSI model to transmit data frame network packets via a data-link layer is Well-Known Practice as exemplified by Wikipedia “Data Link Layer” (August 2020)  (Page 1 “The data link layer, or layer 2, is the second layer of the seven-layer OSI model of computer networking. This layer is the protocol layer that transfers data between nodes on a network segment across the physical layer” “The data link layer is concerned with local delivery of frames between nodes on the same level of the network.”) and accordingly the application of such to a standard protocol network such as ZigBee, Wi-Fi, or Bluetooth would be the application of a known technique for its intended purpose; and is accordingly obvious (see MPEP 2143.I)

Regarding Claim 19, Deixler teaches all of the limitations of parent claim 14,
Deixler does not clearly articulate:
wherein the configuration of the first device by the mobile device and the configuration of the one or more unconfigured devices by the first device is performed at a data link layer.

However, the use of a data link layer in a 7-layer OSI model to transmit data frame network packets via a data-link layer is Well-Known Practice as exemplified by Wikipedia “Data Link Layer” (August 2020)  (Page 1 “The data link layer, or layer 2, is the second layer of the seven-layer OSI model of computer networking. This layer is the protocol layer that transfers data between nodes on a network segment across the physical layer” “The data link layer is concerned with local delivery of frames between nodes on the same level of the network.”) and accordingly the application of such to a standard protocol network such as ZigBee, Wi-Fi, or Bluetooth would be the application of a known technique for its intended purpose; and is accordingly obvious (see MPEP 2143.I)


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deixler further in view of RF Wireless World – Zigbee USB Dongle Basics (2019).

Regarding Claim 7, Deixler teaches all of the limitations of parent claim 1,
Deixler does not clearly articulate:
wherein the first device is connected to a short- range network dongle for communicating with the mobile device over the short-range network.  

However, RF Wireless teaches that zigbee-based USB dongles are commercially available and suited for use as network communication over a short-range (2.4 Ghz ISM) communication network. ( see RF Wireless Page 1).

Accordingly, Examiner finds that 1) the prior art contained a device (method, product etc.) which differed from the claimed device by the substitution of some components (the teachings of Deixler, which differ by the substitution of a network dongle for the antenna of Deixler) 2) the substituted components and their functions were known in the art (as taught by RF wireless); 3) one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable at least because RF wireless specifically suggests the use of the dongles for the application. And accordingly the combination is obvious. (see MPEP 2143.I).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gamroth et al., US Pg-Pub 2018/0316513 teaching a mesh network based HVAC communication network over an ad-hoc Zigbee mesh network during commissioning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119     

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119